PRICE, Presiding Judge.
Appellant was convicted of the offense of “causing dependency, neglect or delinquency of children.” Title 13, Sec. 366, Code of Alabama, 1940.
The prosecution originated in the Juvenile Court. Upon conviction appellant appealed to the Jackson County Court, where he was by a jury again convicted and he appeals to this court.
After conviction in the Juvenile Court a defendant, on appeal to the Circuit Court, or court of like jurisdiction, is entitled to a trial de novo. Sections 371, 372, Title 13, Code.
On the trial de novo, Section 363 of Title 15, providing for a brief statement of the cause of complaint signed by the solicitor, is mandatory. Bonds v. State, 28 Ala.App. 194, 180 So. 735; Gamble v. State, 32 Ala.App. 550, 27 So.2d 880; Williamson v. City of Greenville, 39 Ala.App. 237, 97 So.2d 600.
The absence of such complaint, or a waiver thereof by the defendant, requires a reversal of the conviction, Authorities supra. There being no complaint, or waiver thereof, the judgment must be reversed and the cause remanded.
Reversed and remanded.